Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/17/2021 is acknowledged. Claims 1-18 are now pending. 
Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1, at lines 5-6, recites “each of the... wires has a length and a thickness such that a temperature difference therebetween is... within a threshold value” (exr’s emphasis). This is indefinite because a “threshold value” is not defined and thus not limiting. Moreover, any analogous prior art heater meets this limitation, because any such heater, during operation, has a maximum temperature difference between wires, with which the threshold value can be identified.  Claims 11 and 17 are likewise indefinite.
	Claim 18 recites “heating wires... spaced apart... by a threshold value,” which is likewise indefinite because the “threshold” value is not identified. The examiner also notes that if a minimum separation is chosen merely to avoid arcing, the distance is routinely determined according to the conductor size and shape, ambient medium, and intended power level.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2002-264780 A to Ueno et al (Ueno).
Referring to Figure 2 and the Abstract, Ueno discloses a “heating wire apparatus for a vehicle safety glass” exactly as recited in claims 1-6 (interpreting claims 2 and 4 as corrected; see 112(b) rejections above). Also see attached partial translation of Ueno.
	Referring to Figure 6 and the Abstract, Ueno discloses a “heating wire apparatus for a vehicle safety glass” exactly as recited in claims 13-19. The actual maximum operating temperature difference between adjacent wires, as designed and manufactured, is the recited “threshold value.”
Claim Rejections - 35 USC § 103
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of US PGPub. 2019/0193530 to Chiba et al (Chiba).
Claims 7-12 differ from Ueno (and instant claims 1-6) only in calling for the bus bars to be placed along a single side of the safety glass portion, while retaining the same heating wire connections, the heating wires thus following nested arcuate paths.
Chiba discloses, at Figure 7 and ¶¶ [0133] - [0136], bus bars 312, 313 placed along a single (lower) side 12 of a safety glass portion, while retaining the same bus bar connections, the heating wires following nested arcuate paths. It would have been obvious to thus modify the opposed bus bar heater configuration of Ueno (Fig. 2) since Chiba shows it to be best for regions of a side window that would otherwise obscure the side-view mirror (¶ [0133]).
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant has not addressed the substance of the 112(b) rejections, which are repeated above.
Applicant states that Ueno does not disclose heating wires having “a length and a thickness such that a temperature difference... is maintained within a threshold value” (Response, p. 2). The undefined “threshold value” for the Ueno heater may be identified with the maximum operating temperature difference between (presumably) adjacent wires, thus meeting this limitation.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (5712705669.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/17/21